—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent Superintendent of Woodbourne Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges a determination finding him guilty of making a false statement. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Smith v Goord, 286 AD2d 793 [2001]).
Cardona, P.J., Peters, Spain, Lahtinen and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.